DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2. 	Previous claim interpretation is withdrawn in view of Applicant's amendment filed May 18, 2021.
Response to Arguments
3.	Applicant’s arguments, see Applicant’s Arguments/Remarks, filed May 18, 2021, with respect to th3 35 U.S.C. 102(a)(2) rejection of claim 1 have been fully considered and are persuasive in view of the cancellation of claim 1.  The previous 35 U.S.C. 102(a)(2) rejection of claim 1 has been withdrawn. 

Allowable Subject Matter
4.	Applicant has cancelled claim 1.
5.	Claims 2 to 5 are allowed.
6.	Claims 2 to 5 are renumbered.
7.	The following is an examiner’s statement of reasons for allowance:
Claim 2 is allowed because the closest prior art, Natsumeda (U.S. Pat. Pub. 2019/0064789) fails to anticipate or render obvious a noise generation cause estimation device connected for communication with a plurality of machines in a factory, the noise generation cause estimation device comprising: a processor configured to identify the clusters corresponding to the state variables, extract the operation information constituting the cause of noise generation, based on principal components of the identified clusters; and a display configured to display the operation information constituting the 
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598.  The examiner can normally be reached on M to F, 9:30 am to 6 pm CT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached at 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL D LEE/               Primary Examiner, Art Unit 2862                                                                                                                                                                                         	5/27/2021